Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 05/18/2022 presents claim 1 as amended.  Claims 1-9, 11, 14-17, 19, and 24-26 are currently pending.
	The amendment is insufficient in overcoming the previously indicated prior art rejections for the reasons detailed herein.
Response to Arguments
Applicant's arguments filed 05/18/2022 have been fully considered but they are not persuasive. 
Rejections under 35 USC 102/103 in view of Nakamura (JP2015080799)
Applicant traverses, with reference to independent claim 1, that “the processing lens (200) does not appear to shape the laser beam, rather the shaping mask (212) aids with shaping the beam”.  Applicant further states that:
“More specifically, Nakamura discloses that, in order to make the laser spot imaged on the substrate, which is the machined surface, into an elliptical shape, a cylindrical lens is used for the condensing optical system. See para. [0003] of Nakamura. It is one of the shaping mask, the condensing body, and the shaping maks [sic] that shapes the irradiation shap eon[sic] the substrate. See para. [0010] of Nakamura. This does not disclose or suggest, as recited in claim 1, wherein the functional connection of the optical element to the exciter means is for inducing an oscillating repetitive movement exclusively of the optical element.”

	In response, the examiner respectfully disagrees.  Claim 1 recites that the optical element be “positioned within beam propagation direction” and be “transparent to the beam propagating in the beam propagation direction.”  Claim 1 also recites the exciter means be “functionally connected to the optical element for inducing an oscillation of the focal point in at least one of an x direction and a y direction” where the “functional connection of the optical element to the exciter means is for inducing an oscillating repetitive movement exclusively of the optical element effecting movement of the focal point.”  Dependent claim 11 further defines the “optical element” as “a lens device selected from a focal lens, a collimating lens or a combination thereof.”
As best understood, Applicant’s traversal is on the grounds the processing lens (200) of Nakamura does not shape the laser beam.  Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1 [“An optical device for shaping an electromagnetic wave beam…”]. When reading the preamble in the context of the entire claim, the recitation of “shaping an electromagnetic wave beam” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Further, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. In this case, the “shaping an electromagnetic wave beam” refers to the intended use of the optical device and does not limit, nor distinctly define, any of the claimed limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. 
Furthermore, the intended use of “shaping an electromagnetic wave beam” does not result in a structural difference between the claimed invention and the prior art.  The processing lens (200) of Nakamura, which focuses the beam into a focal point, mirrors that of the structures disclosed in the instant application.

    PNG
    media_image1.png
    556
    465
    media_image1.png
    Greyscale

Figure 1A of application 16/965921

	The instant application, with respect to Figure 1A, discloses the optical device (1) comprising an optical element (7) functionally connected to exciter means (6) for inducing an oscillation of the focal point in at least one of an x direction and a y direction (para. 0055; “exciter means 6 is configured to provide a component 12a in X direction, a component 12b in Y direction of the oscillating repetitive movement of the focusing lens 7, the X and Y directions being perpendicular to the beam propagation direction.”).  Paragraphs 0053 and 0055 (as published) refer to the optical element (7) as a focusing lens, whereas paragraph 0025 states that “the optical element can be a lens device selected from a focal lens, a collimating lens or a combination thereof.”
	The processing lens (200) of Nakamura is a focal lens and, as such, would also be capable of performing the intended use of shaping the laser beam, at least to some extent.  "In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990) (emphasis in original). See also MPEP 2112-IV.  Here, inherency is based on structural similarity between the prior art focal lens and the disclosed focal lens in the instant application.
	No additional arguments were presented with respect to the dependent claims.  
	Applicant’s traversal has been carefully considered and weighed against the evidence of record.  Based on the preponderance of evidence the examiner maintains the grounds of rejection, as detailed herein.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "exciter means/unit” in claims 1-9, 11, 14-17, 19, and 24-26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitations “exciter means” and “exciter unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” and “unit” coupled with functional language “…for inducing an oscillation of the focal point in at least one of an x direction and a y direction” and “for inducing oscillation of the focal point in the x direction/y direction” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Term “exciter” does not convey sufficient structure for performing the claimed function.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-9, 11, 14-17, 19, and 24-26 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Paragraph 0029 discloses that “the exciter means can include at least one element selected from a piezo actuator, a quartz crystal oscillator, an eccentric, a device for producing an oscillating electromagnetic field, and a MEMS (micro electro mechanical system) oscillator…In one example, the device for producing an oscillating electromagnetic field may be provided in the optical device at a distance to the optical element at which magnets are attached, the optical element thereby during operation being caused to hover and oscillate within the oscillating electromagnetic field.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 11, 15, 16, 19, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (JP2015080799, machine translation attached).
Regarding claim 1, Nakamura teaches an optical device (para. 0001; laser processing apparatus that performs processing such as cutting on a substrate using laser light) for shaping an electromagnetic wave beam (para. 0008; maintaining shape of the laser spot), the beam being generated by a source (laser light oscillator-para. 0010) and having a beam propagation direction (para. 0010) and a focal point (See Fig. 6 and para. 0010 and 0020; focusing lens 200 creating focal point relative to the workpiece 2), comprising: 

    PNG
    media_image2.png
    503
    512
    media_image2.png
    Greyscale


an optical element (lens 200; para. 0021, focusing lens) positioned within beam propagation direction (Fig. 6), and being transparent to the beam (lens 200 is necessarily transparent to the beam in order to produce the focal point shown) propagating in the beam propagation direction,

    PNG
    media_image3.png
    272
    441
    media_image3.png
    Greyscale

an exciter means (lens movement mechanism unit 203-para. 0057) functionally connected (See Figures 6-7) to the optical element (200) for inducing an oscillation of the focal point in at least one of an x direction and a y direction of a plane perpendicular to the beam propagation direction along a controllable focal point oscillation path (para. 0058; 203 moves lens 200 in a direction orthogonal to the focused optical axis direction of the laser beam indicated by the left-right arrow shown in Figure 6, here taken as the X direction.  Also includes axial movement mechanism 203a that moves lens 200 in a direction along the focused optical axis, here taken as the Y direction) (Here, the X and Y directional movement of lens 200 is capable of causing movement of the focal point along corresponding x and y directions relative to the workpiece), the x and y directions being non-parallel to each other (Fig. 6, X/x and Y/y directions being conventional cartesian directions that are perpendicular to one another), wherein the exciter means has at least a first exciter unit (piezoelectric elements 203b for moving lens 200 in the X direction-para. 0059) for inducing oscillation of the focal point in the x direction and at least a second exciter unit (axial moving mechanism 203a for moving lens 200 in the y direction-para. 0060) for inducing oscillation of the focal point in the y direction, the optical device further comprising a control unit for controlling the exciter means (para. 0060; control unit 204), the first exciter unit (203a) and the second exciter unit (203b) acting on the optical element (200), the optical element (200) being the same for the first exciter unit (203a) and the second exciter unit (203b),
wherein the functional connection (Figs. 6-7) of the optical element (200) to the exciter means (203) is for inducing an oscillating repetitive movement exclusively of the optical element (200) (lens 200 moving in the respective X and Y directions) effecting movement of the focal point (movement of the focal point necessarily follows as a result of the oscillating repetitive movement of lens 200).
Regarding claim 2, Nakamura, as applied in claim 1, teaches each claimed limitation and further teaches wherein the focal point oscillation has at least one frequency (the beam spot, being moved by 2032, inherently oscillates at a particular frequency), and/or the focal point oscillation path has a path length (the oscillation path of the beam spot necessarily has a length along the x and y direction).  
Regarding claim 4, Nakamura, as applied to claim 2, teaches each claimed limitation.  While Nakamura does not explicitly teach the path length being at least 0.1 mm, the claims do not recite, nor require, any additional structure in order to achieve the claimed path length.  The structure of Nakamura, already producing a path length of some value, is capable of producing a path length of at least 0.1 mm.  See MPEP 2114.
Regarding claim 6, Nakamura, as applied in claim 2, teaches each claimed limitation and further teaches wherein the amplitudes of the focal point oscillation excitable by the exciter means in at least one of the x direction, y direction and a z direction are equal to or smaller than +/-1 mm (Here, no further structure is required by the claim language.  The oscillating mechanisms of Nakamura are structurally capable of producing amplitudes equal to or smaller than +/1 mm.  See MPEP 2114).  
Regarding claim 11, Nakamurea, as applied in claim 1, teaches each claimed limitation including wherein the optical element (200) is a lens device selected from a focal lens, a collimating lens or a combination thereof (focal/condensing lens), the lens device (200) being functionally connected to the exciter means (203) for transmission of an excitation of the exciter means to provide a oscillating repetitive movement of the lens device (200) in an X-Y plane parallel to the x-y plane, the oscillating repetitive movement of the lens device inducing the oscillation of the focal point in x direction and/or y direction (as detailed in claim 1 above).
Regarding claim 15, Nakamura, as applied in claim 1, teaches each claimed limitation and further teaches the exciter means including at least one element selected from a piezo actuator, a quartz crystal oscillator, an eccentric, a device for producing an oscillating electromagnetic field, and a MEMS oscillator (as detailed in claim 1 above).  
Regarding claim 16, Nakamura, as applied in claim 1, teaches each claimed limitation and further teaches wherein the size of the focal point is controllable by the magnification of the optical device and the initial diameter of the electromagnetic beam (See claim 1 above, the unfocused beam inherently has an initial diameter where lens 200 condenses/focuses the beam into a beam spot.  The size of the beam spot is, therefore, controllable by the magnification of lens 200 and the initial diameter of the unfocused beam. Furthermore, no additional structure is required in order to control the focal point size. The structure detailed above is capable of controlling the size of the focal point.  See MPEP 2114.).  
Regarding claim 19, Nakamura, as applied in claim 1, teaches each claimed limitation and further teaches a beam treatment device comprising a beam cutting device having a treatment head that includes a cutting head (processing head 20), wherein the treatment head is configured for directing an electromagnetic wave beam onto a surface of a material (2) to be treated by the electromagnetic wave beam, the treatment head including the optical device according to claim 1 (see above citations in claim 1.).
Regarding claim 26, Nakamura as applied to claim 2, teaches each claimed limitation.  While Nakamura does not explicitly teach the path length being 0.5 mm or more, the claims do not recite, nor require, any additional structure in order to achieve the claimed path length.  The structure of Nakamura, already producing a path length of some value, is capable of producing a path length of 0.5 mm or more.  See MPEP 2114.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Lai (U.S. Patent 5280491).
Regarding claims 3 and 25, Nakamura, as applied in claim 2, teaches each claimed limitation except for the frequency being 100 Hz or more (claim 3) and the frequency being 2 kHz or more (claim 25).
Lai teaches that it is known in the art of laser amplifiers/scanners (col. 2, lines 55-65) (Figure 1, laser source 10/12, beam 15, piezo-electric actuators 31, optical elements 26 and 28) (Col. 5, lines 40-59. “The scanner-amplifier cavity 8 is confined between the scanner mirrors 26 and 28, both of which are highly reflective mirrors. The scanner mirrors are each mounted on a gimbal mount 29 with 90 degree tilts in both the horizontal and the vertical ( x-y) directions. The x-y tilts are achieved by piezo-electric actuators 31 with material such as PZT which can have a linear travel of 40 microns of full scan range at about 1000 Hertz, and at higher frequencies with smaller travel range.”) for the frequency of the oscillation to be 100 Hz or more, and 2 kHz or more (Col. 1, lines 63-67. “Mirrors positionable with piezo actuators are capable of accurate hunt free movement response of up to tens of kilo-hertz…”) (See also Col. 5, lines 50-56 disclosing actuators 31 functioning at about 1000 Hertz).
	The advantage of combining the teachings of Lai is that in doing so would provide accurate hunt free movement.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Nakamurea with Lai, by replacing the frequency of the oscillation of Nakamurea, being inherently of some value, with the teachings of Lai, in order to provide accurate hunt free movement.
Claims 5, 9, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Yoshikawa et al. (U.S. Publication 2011/0297654), hereinafter Yoshikawa.
Regarding claim 5, Nakamura, as applied in claim 1, teaches each claimed limitation except for a third exciter unit for inducing a z direction component of the focal point oscillation, with the z direction being perpendicular to the x-y plane.  
Yoshikawa teaches that it is known in the art of laser welding devices (para. 0003) (Figures 1-2, scanner 120, and X-Y-Z coordinate system shown) to use a third exciter unit for inducing a z direction component of the focal point oscillation, with the z direction being perpendicular to the x-y plane (para. 0023, “The scanner 120 includes an optical fiber 122, an expander lens 123, a focal point position adjusting device 126. The focal point position adjusting device 126 is equipped with an AC servomotor 124 and a ball screw 125 for driving the expander lens 123. The scanner 120 further includes a collimating lens 128, a reflecting mirror 130, a focusing lens 131 and a laser beam scanning device 136. The laser beam scanning device 136 is equipped with a first scanning mirror 132, an AC servomotor 133 for rotating the first scanning mirror 132, a second scanning mirror 134, and an AC servomotor 135 for rotating the second scanning mirror 134.”) (para. 0019, “By operating the optical system, the laser beam is scanned in an X-axis direction and a Y-axis direction (robot coordinate system) and the position of a focal point of the beam is adjusted in a Z-axis direction (robot coordinate system). The scanner 120 is equipped with three AC servomotors to move the laser beam in three directions, i.e., an X-axis direction, a Y-axis direction and a Z-axis direction (scanner coordinate system). Thus, the scanner 120 can vary the position where the laser beam is focused in three dimensions.”).  
The advantage of combining the teachings of Yoshikawa is that in doing so would provide a means for accurately controlling the laser beam in three dimensions (citations above and para. 0026). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Nakamura with Yoshikawa, by adding to the exciter means of Nakamura, detailing oscillation in the x and y direction, with the teachings of Yoshikawa, in order to provide a means for accurately controlling the laser beam in three dimensions (citations above and para. 0026).
Regarding claim 9, Nakamura, as applied in claim 1, teaches each claimed limitation except for wherein the control unit is configured to orientate the oscillation path in the x-y plane in dependency on a treatment direction of the beam, wherein the treatment direction is a cutting direction.  
Yoshikawa teaches that it is known in the art of laser welding devices (para. 0003) (Figures 1-2, scanner 120, and X-Y-Z coordinate system shown) to use a control unit that is configured to orientate a beam path in the x-y plane in dependency on a treatment direction of the beam (para. 0023, “The scanner 120 includes an optical fiber 122, an expander lens 123, a focal point position adjusting device 126. The focal point position adjusting device 126 is equipped with an AC servomotor 124 and a ball screw 125 for driving the expander lens 123. The scanner 120 further includes a collimating lens 128, a reflecting mirror 130, a focusing lens 131 and a laser beam scanning device 136. The laser beam scanning device 136 is equipped with a first scanning mirror 132, an AC servomotor 133 for rotating the first scanning mirror 132, a second scanning mirror 134, and an AC servomotor 135 for rotating the second scanning mirror 134.”) (para. 0019, “By operating the optical system, the laser beam is scanned in an X-axis direction and a Y-axis direction (robot coordinate system) and the position of a focal point of the beam is adjusted in a Z-axis direction (robot coordinate system). The scanner 120 is equipped with three AC servomotors to move the laser beam in three directions, i.e., an X-axis direction, a Y-axis direction and a Z-axis direction (scanner coordinate system). Thus, the scanner 120 can vary the position where the laser beam is focused in three dimensions.”) (para. 0022, “The central processing unit 160 sends synchronized operation commands (e.g., at the same control cycle time interval and the same timing) to the robot control device 140 and the scanner control device 150. The robot control device 140 and the scanner control device 150 process the operation commands from the central processing unit 160 at the same control speed and the same control cycle time.” Para. 0036, “based on operation commands issued from the central processing unit 160, the scanner control device 150 can control the scanner 120 such that the position where the laser beam is shone traces a pre-stored working point path.”) (see also para. 0047).
The advantage of combining the teachings of Yoshikawa is that in doing so would provide a means for accurately controlling the laser beam in three dimensions (citations above and para. 0026). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Nakamura with Yoshikawa, by adding to the function of the control unit of Nakamura, with the teachings of Yoshikawa, in order to provide a means for accurately controlling the laser beam in three dimensions (citations above and para. 0026).
Regarding claim 14, Nakamura, as applied in claim 1, teaches each claimed limitation except for wherein the functional connection of the respective optical element to the exciter means is for transmission of the excitation of the exciter means to further provide a Z direction component of the oscillating repetitive movement of the respective optical element.  
Yoshikawa teaches that it is known in the art of laser welding devices (para. 0003) (Figures 1-2, scanner 120, and X-Y-Z coordinate system shown) for a functional connection of the respective optical element to the exciter means is for transmission of the excitation of the exciter means to further provide a Z direction component of the oscillating repetitive movement of the respective optical element (para. 0023, “The scanner 120 includes an optical fiber 122, an expander lens 123, a focal point position adjusting device 126. The focal point position adjusting device 126 is equipped with an AC servomotor 124 and a ball screw 125 for driving the expander lens 123. The scanner 120 further includes a collimating lens 128, a reflecting mirror 130, a focusing lens 131 and a laser beam scanning device 136. The laser beam scanning device 136 is equipped with a first scanning mirror 132, an AC servomotor 133 for rotating the first scanning mirror 132, a second scanning mirror 134, and an AC servomotor 135 for rotating the second scanning mirror 134.”) (para. 0019, “By operating the optical system, the laser beam is scanned in an X-axis direction and a Y-axis direction (robot coordinate system) and the position of a focal point of the beam is adjusted in a Z-axis direction (robot coordinate system). The scanner 120 is equipped with three AC servomotors to move the laser beam in three directions, i.e., an X-axis direction, a Y-axis direction and a Z-axis direction (scanner coordinate system). Thus, the scanner 120 can vary the position where the laser beam is focused in three dimensions.”).  
The advantage of combining the teachings of Yoshikawa is that in doing so would provide a means for accurately controlling the laser beam in three dimensions (citations above and para. 0026). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Nakamura with Yoshikawa, by adding to the exciter means of Nakamura, detailing oscillation in the x and y direction, with the teachings of Yoshikawa, in order to provide a means for accurately controlling the laser beam in three dimensions (citations above and para. 0026).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Yoshikawa et al. (U.S. Publication 2011/0297654), hereinafter Yoshikawa, and in further view of Hofmann et al. (U.S. Patent 8711456), hereinafter Hofmann.
Regarding claim 7, Nakamura, as applied in claim 1 teaches each claimed limitation except for wherein the control unit includes a database of predefined 2- and/or 3-dimensional Lissajous Figures and that the control unit is configured to control the exciter means in a way such that the controllable focal point oscillation path corresponds to one or a combination of more than one of the predefined Lissajous Figures.  
Yoshikawa teaches that it is known in the art of laser welding devices (para. 0003) (Figures 1-2, scanner 120, and X-Y-Z coordinate system shown) (para. 0023, “The scanner 120 includes an optical fiber 122, an expander lens 123, a focal point position adjusting device 126. The focal point position adjusting device 126 is equipped with an AC servomotor 124 and a ball screw 125 for driving the expander lens 123. The scanner 120 further includes a collimating lens 128, a reflecting mirror 130, a focusing lens 131 and a laser beam scanning device 136. The laser beam scanning device 136 is equipped with a first scanning mirror 132, an AC servomotor 133 for rotating the first scanning mirror 132, a second scanning mirror 134, and an AC servomotor 135 for rotating the second scanning mirror 134.”) (para. 0019, “By operating the optical system, the laser beam is scanned in an X-axis direction and a Y-axis direction (robot coordinate system) and the position of a focal point of the beam is adjusted in a Z-axis direction (robot coordinate system). The scanner 120 is equipped with three AC servomotors to move the laser beam in three directions, i.e., an X-axis direction, a Y-axis direction and a Z-axis direction (scanner coordinate system). Thus, the scanner 120 can vary the position where the laser beam is focused in three dimensions.”) for a control unit to be configured to control the exciter means in a way such that a focal point oscillation path corresponds to one or a combination of more than one of a predefined path (para. 0022, “The central processing unit 160 sends synchronized operation commands (e.g., at the same control cycle time interval and the same timing) to the robot control device 140 and the scanner control device 150. The robot control device 140 and the scanner control device 150 process the operation commands from the central processing unit 160 at the same control speed and the same control cycle time.” Para. 0036, “based on operation commands issued from the central processing unit 160, the scanner control device 150 can control the scanner 120 such that the position where the laser beam is shone traces a pre-stored working point path.”) (see also para. 0047) (here CPU 160 have a pre-stored path is considered to refer to a path that is stored in a memory or database).
The advantage of combining the teachings of Yoshikawa is that in doing so would provide a control unit that accurately controls beam positioning in three-dimensions, thereby allowing for high-speed processing (as detailed above and in para. 0037).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Nakamura with Yoshikawa, replacing the control circuit of Nakamura, with the teachings of Yoshikawa, in order to provide a control unit that accurately controls beam positioning in three-dimensions, thereby allowing for high-speed processing (as detailed above and in para. 0037).
The combination of Nakamura and Yoshikawa teaches each claimed limitation except for the control unit including a database of predefined 2- and/or 3-dimensional Lissajous Figures.
Hofmann teaches that it is known in the art of scanning of laser beams (Col. 1, lines 10-15 and lines 19-29, detailing scanning beams using MEMS scanners) producing 2 and/or 3 dimensional Lissajous Figures (Col. 4, lines 23-29, “a scanner with Lissajous scanning comprises a micromirror that oscillates in at least two deflection axes, which has a frame and a mirror plate movably arranged via a suspension mount, and a control device for generating control signals for a resonant operation of the micromirror in the at least two deflection axes.”) (Col. 9, lines 40-62, with reference to Fig. 1. “mirror plate oscillates in two deflection axes formed orthogonally to one another, wherein the oscillations are generated via stationary, i.e., connected to the frame 2, and movable, i.e., connected to the springs 3 or the mirror plate 4, drive electrodes, which are supplied by a control device 8 with signals of a resonance frequency f.sub.1 and a resonance frequency f.sub.2. With a resonant micromirror 1 of this type, having the resonance frequencies f.sub.1 and f.sub.2, when the mirror is irradiated with a beam of light, in one scanning plane the deflected beam will pass through a double-period curve, which is essentially formed as a Lissajous curve.”).
The advantage of combining the teachings of Hofmann is that in doing so would provide an effective scanning overlap and resolution (Col. 4, lines 8-13).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Nakamura, as modified by Yoshikawa, with Hofmann, by replacing stored path of Yoshikawa, with the teachings of Hofmann, in order to provide a path that has an effective scanning overlap and resolution (Col. 4, lines 8-13).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Yoshikawa et al. (U.S. Publication 2011/0297654), hereinafter Yoshikawa, and in further view of Hirose et al. (U.S. Publication 20150343562), hereinafter Hirose.
Regarding claim 8, Nakamura, as applied in claim 1, teaches each claimed limitation except for wherein the control unit is configured to independently adjust phases of the focal point oscillation in any of the x direction, y direction, and a z direction.  
Yoshikawa teaches that it is known in the art of laser welding devices (para. 0003) (Figures 1-2, scanner 120, and X-Y-Z coordinate system shown) (para. 0023, “The scanner 120 includes an optical fiber 122, an expander lens 123, a focal point position adjusting device 126. The focal point position adjusting device 126 is equipped with an AC servomotor 124 and a ball screw 125 for driving the expander lens 123. The scanner 120 further includes a collimating lens 128, a reflecting mirror 130, a focusing lens 131 and a laser beam scanning device 136. The laser beam scanning device 136 is equipped with a first scanning mirror 132, an AC servomotor 133 for rotating the first scanning mirror 132, a second scanning mirror 134, and an AC servomotor 135 for rotating the second scanning mirror 134.”) (para. 0019, “By operating the optical system, the laser beam is scanned in an X-axis direction and a Y-axis direction (robot coordinate system) and the position of a focal point of the beam is adjusted in a Z-axis direction (robot coordinate system). The scanner 120 is equipped with three AC servomotors to move the laser beam in three directions, i.e., an X-axis direction, a Y-axis direction and a Z-axis direction (scanner coordinate system). Thus, the scanner 120 can vary the position where the laser beam is focused in three dimensions.”) for a control unit to configured to independently adjust oscillation in any of the x, y and z directions (para. 0022, “The central processing unit 160 sends synchronized operation commands (e.g., at the same control cycle time interval and the same timing) to the robot control device 140 and the scanner control device 150. The robot control device 140 and the scanner control device 150 process the operation commands from the central processing unit 160 at the same control speed and the same control cycle time.” Para. 0036, “based on operation commands issued from the central processing unit 160, the scanner control device 150 can control the scanner 120 such that the position where the laser beam is shone traces a pre-stored working point path.”) (see also para. 0047).
The advantage of combining the teachings of Yoshikawa is that in doing so would provide a control unit that accurately controls beam positioning in three-dimensions, thereby allowing for high-speed processing (as detailed above and in para. 0037).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Nakamura, with Yoshikawa, by adding to the function of the control circuit of Nakamura, with the teachings of Yoshikawa, in order to provide a control unit that accurately controls beam positioning in three-dimensions, thereby allowing for high-speed processing (as detailed above and in para. 0037).
The combination of Nakamura and Yoshikawa teaches each claimed limitation except for the control unit being configured to independently adjust phases in any of the x direction, y direction, and a z direction.  
Hirose teaches that it is known in the art of laser processing apparatus (para. 0001) (Figure 1, apparatus 1 irradiates object S to be processed by beam L. Para. 0037) for a control unit (10) to be configured to independently adjust the phases in any of the x direction, y direction, and a z direction (para. 0047, “…the laser light L incident on the spatial light modulator 4 is modulated by the liquid crystal molecules 46a when passing through the liquid crystal layer 46, subsequently reflected by the reflecting film 44, and then modulated by the liquid crystal molecules 46a when passing through the liquid crystal layer 46 again. Thus, in the spatial light modulator 4, the phase of each ray constituting the laser light is regulated according to the modulation pattern inputted from the control unit 10, so as to adjust the wavefront of the laser light L.”).  
The advantage of combining the teachings of Hirose is that in doing so would provide a means for adjusting the wavefront of the laser beam.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Nakamura, as modified by Yoshikawa, with Hirose, by adding to the functionality of the control unit of Yoshikawa, with the teachings of Hirose, in order to provide a means for adjusting the wavefront of the laser beam.
Claims 17 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Geiger et al. (U.S. Publication 2014/0216648), hereinafter Geiger
Regarding claims 17 and 24, the Nakamura, as applied in claim 1, teaches each claimed limitation except, explicitly, wherein the size of the focal point is at least 0.1 mm (claim 17), and being 0.15 mm or more and not more than 0.4 mm (claim 24).  
Geiger teaches that it is known in the art of laser processing devices (para. 0001 and Figure 1) for the size of a focal point is at least 0.1 mm, and 0.15 mm or more and not more than 0.4 mm (Figure 1 shows focal point F having a diameter DF, where paragraph 0022 discloses DF being 0.1 mm) (A prima facie case of obviousness exists were the claimed ranges or amounts do not overlap with the prior art but are merely close-See MPEP 2144.05-I.  Here the 0.1 mm diameter taught by Geiger is substantially close to the 0.15 mm claimed.).
The advantage of combining the teachings of Geiger is that in doing so would provide a focal point diameter sufficient to process the workpiece.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Nakamura with Geiger, by replacing the focal lens of Nakamura, inherently having a focal spot size of some value, with the teachings of Geiger, in order to provide a focal point diameter sufficient to process the workpiece.
Furthermore the focal spot size is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be a region of the workpiece impinged by the focused beam which influences the amount of irradiation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761